Case 4:13-cr-40059-JPG Document 142 Filed 12/01/20 Page 1 of 6 Page ID #315




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                   Case No. 13–CR–40059–JPG–1

 DUSTIN J. LOWE,
 Defendant.

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Dustin J. Lowe’s Motion for Compassionate Release. (ECF

No. 141). For the reasons below, the Court DENIES Lowe’s Motion.

  I.   PROCEDURAL & FACTUAL HISTORY

       A. The Conviction

       In May 2013, a federal grand jury in this District indicted Lowe for conspiring to

manufacture methamphetamine. (Indictment 1, ECF No. 1). He pleaded guilty that year, (Plea

Agreement 1, 10, ECF No. 64); and the Court sentenced him to an 84-month term of imprisonment,

(First Judgment 2, ECF No. 75).

       In October 2017, less than six months after being released, Lowe committed several

violations of the terms of supervised release, including fleeing to allude a police officer, possession

of methamphetamine, failing a urinalysis test, failing to maintain employment, and associating

with another felon. (First Petition for Revocation of Supervised Release 1–2, ECF No. 104). The

Court then sentenced him to 18 more months of incarceration. (First Judgment for Revocation of

Supervised Release 2, ECF No. 116).

       Finally, in September 2019, seven months after being released, Lowe again committed

several violations of the terms of supervised release, including possession of methamphetamine
Case 4:13-cr-40059-JPG Document 142 Filed 12/01/20 Page 2 of 6 Page ID #316




and failing to participate in seven Court-ordered drug-treatment meetings. (Second Petition for

Revocation of Supervised Release 1–2, ECF No. 123). The Court sentenced him to another 24

months. (Second Judgment for Revocation of Supervised Release 2, ECF No. 135). He is currently

incarcerated at Tallahatchie County Correctional Facility in Mississippi. (Def.’s Mot. for

Compassionate Release at 2).

       B. The Presentence Investigation Report

       Before each sentencing, the Court considered the Presentence Investigation Report

(“PSR”) prepared by the U.S. Probation Office, which provided information about the nature and

circumstances of the offense and Lowe’s background. (PSR 1, ECF No. 70).

       According to the PSR, state law-enforcement officers first learned that Lowe was

manufacturing methamphetamine during a traffic stop in 2012. (Id. at 5). After the officers

“discovered a bag containing approximately 0.5 gram of finished methamphetamine,” Lowe

admitted that it was his and that he manufactured it himself. (Id.). Over the next year, officers with

the Illinois State Police and the U.S. Drug Enforcement Administration revealed the extent of

Lowe’s manufacturing operation: The total relevant conduct was “a minimum of 104 grams of

finished methamphetamine.” (Id. at 7). Lowe “also stipulated he possessed one or more firearms

during the course of the conspiracy to which he pled guilty, one of which he obtained by trading a

quantity of methamphetamine.” (Id.).

       Before committing those offenses, Lowe pleaded guilty to at least five other crimes from

2009 to 2013, including burglary of a house of worship and “possession of certain weapons.” (Id.

at 8–10). He was also arrested on suspicion of committing other crimes, like a 2009 arrest for

“Aggravated Battery/Pregnant Person” and a 2011 arrest for domestic battery when he hit a woman

“in the face with a picture frame.” (Id. at 13).




                                               —2—
Case 4:13-cr-40059-JPG Document 142 Filed 12/01/20 Page 3 of 6 Page ID #317




        C. Lowe’s Motion for Compassionate Release

        In 2020, Lowe moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Def.’s Mot. for Compassionate Release at 1). He contends that a

serious medical condition—an “ongoing lung infection that has resulted in mold in [his] lungs”—

makes him especially vulnerable to the COVID-19 virus. (Id.). The COVID-19 virus, of course, is

now a global pandemic. In brief, Lowe argues that his increased risk of experiencing serious

complications if he contracts COVID-19 is an extraordinary and compelling reason warranting

his release. (Id.).

 II.    LAW & ANALYSIS

        The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that he faces an increased from the virus, but also that incarceration is no longer necessary to

advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Lowe failed to meet that burden.

            A. Legal Standard

        District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).




                                              —3—
Case 4:13-cr-40059-JPG Document 142 Filed 12/01/20 Page 4 of 6 Page ID #318




       The § 3553(a) factors include:
                  (1)    the nature and circumstances of the offense and the history and
                         characteristic of the defendant;

                  (2)    the need for the sentence imposed—

                             (A)    to reflect the seriousness of the offense, to promote respect
                                    for the law, and to provide just punishment for the offense;

                             (B)    to afford adequate deterrence to criminal conduct;

                             (C)    to protect the public from further crimes of the defendant;
                                    and

                             (D)    to provide the defendant with needed educational or
                                    vocational training, medical care, or other correctional
                                    treatment in the most effective manner;

                  (3)    the kinds of sentences available;

                  (4)    the kinds of sentence and the sentencing range established for—

                             (A)    the applicable category of offense committed by the
                                    applicable category of defendant as set forth in the
                                    guidelines . . . or;

                             (B)    in the case of a violation of probation or supervised release,
                                    the applicable guidelines or policy statements issued by the
                                    Sentencing Commission . . .;

                  (5)    any pertinent policy statement—

                             (A)    issued by the Sentencing Commission . . .; and

                             (B)    that . . . is in effect on the date the defendant is sentenced[;]

                  (6)    the need to avoid unwarranted sentencing disparities among
                         defendants with similar records who have been found guilty of similar
                         conduct; and

                  (7)    the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).




                                            —4—
Case 4:13-cr-40059-JPG Document 142 Filed 12/01/20 Page 5 of 6 Page ID #319




       “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). It is enough to “simply

give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a sentence

modification is, or is not, appropriate. See Shannon, 518 F.3d at 496.

           B. The § 3553(a) Factors Weigh Against Compassionate Release

       The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Bureau of Prisons is in the best position to know which inmates are most

vulnerable to infection and whether they still pose a public-safety risk. And since March 2020,

BOP has released over 8,000 inmates that it has identified as “suitable for home confinement.”

Coronavirus, BOP (last visited Dec. 1, 2020). 1 Although not bound by any BOP determination,

the Court gives it some deference in this area “considering [its] statutory role, and its extensive

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

       With that in mind, the § 3553(a) factors weigh against a sentence modification here.

Lowe’s half-page Motion for Compassionate Release says nothing about why this time would be

different. He is, after all, currently serving his second revocation. At just 32 years old, Lowe has

shown that he could not care less about his community, choosing time and again to flout the law

and contribute to the devastation caused by illicit drugs. True enough, people can change. But

Lowe does not even attempt to show that he has. Rather, even given the COVID-19 virus and



1
       Available at https://www.bop.gov/coronavirus/.


                                                  —5—
Case 4:13-cr-40059-JPG Document 142 Filed 12/01/20 Page 6 of 6 Page ID #320




Lowe’s increased vulnerability to it, his continued incarceration remains necessary to reflect the

seriousness of the offenses, to promote respect for the law, to provide just punishment, to protect

the community, and to adequately deter Lowe and other from committing further crimes.

III.   CONCLUSION

       The Court DENIES Defendant Dustin J. Lowe’s Motion for Compassionate Release.

       IT IS SO ORDERED.

Dated: Tuesday, December 1, 2020
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                             —6—
